        Case 4:19-cv-00229-SWW Document 1 Filed 04/04/19 Page 1 of 10


                                                            Us DISTRICT COURT
                                                                                 FILED                -
                      IN THE UNITED STATES DISTRICT COURP.STERN DISTRIC RKANSAS
                          EASTERN DISTRICT OF ARKANSAS         A        2019
                               WESTERN DIVISION
                                                       .JAMES .
                                                                        By:_~~L..,4,s'.~~rrt£Ri<
WILLIAM TUCKER

vs.                                   Case No.   'l'lfa-v A~t/-~aJ
LEONARD KIRK, Individually and
OLD DOMINION FREIGHT LINE, INC.                                                  DEFENDANTS


                                   NOTICE OF REMOVAL


TO:    John Houseal, III
                                                         This case assigned to D i ~ - # -
       Easley & Houseal, PLLC
       Post Office Box 1115                              and to Magistrate Judg~~.-t& '1r-
       Forrest City, Arkansas 72335

       Please take notice that the captioned case filed as Case No. 59CV-l 9-4 in the Circuit Court

of Prairie County, Arkansas has been hereby removed to the United States District Court for the

Eastern District of Arkansas, Western Division. Separate Defendant Old Dominion Freight Line,

Inc. ("Old Dominion"), file this Notice of Removal and state, as grounds for removal, the

following:

       1.     This action was commenced by the filing of a Summons and Complaint in the

Circuit Court of Prairie County, Arkansas on March 7, 2019, and was assigned case number 59CV-

19-4. A copy of the Complaint and all pleadings currently on file with the Prairie County,

Arkansas, Circuit Court are attached as Exhibit "A" to the Notice of Removal.

       2.     Plaintiff William Tucker has alleged in his Complaint that he is a resident of Hom

Lake, DeSoto County, Mississippi. (Exhibit "A," Complaint.)

       3.     Defendant Old Dominion is a corporation incorporated in Virginia with its principle

place of business in Thomasville, Davidson County, North Carolina.
        Case 4:19-cv-00229-SWW Document 1 Filed 04/04/19 Page 2 of 10



       4.      The Defendant named herein as Leonard Kirk is a resident of Mount Carmel,

Hawkins County, Tennessee.

       5.      This is a civil action in which plaintiff seeks compensatory in an amount in excess

of that required for federal diversity jurisdiction. (Exhibit "A", Complaint.)

       6.      Therefore, this action is one over which a federal district court has original

jurisdiction because there is complete diversity of citizenship between the parties pursuant to 28

U.S.C. § 1332, and this case is removable under 28 U.S.C. § 1441(a) under the procedures set forth

in 28 U.S.C. § 1446.

       7.      Upon information and belief, at the time of removal, the Defendant named herein

as Leonard Kirk had not been served with Summons and Complaint, and has not otherwise entered

an appearance in this matter. Separate Defendant Kirk pleads insufficiency of process pursuant to

Fed. R. Civ. P. 12(b)(4).

       8.      Defendant Old Dominion has given written notice of this removal by filing copies

of this Notice of Removal with the Circuit Clerk of Prairie County, Arkansas, and by mailing

copies of this Notice of Removal to Plaintiffs attorney.

       9.      No admission of fact, law or liability is intended by the filing of this notice, and all

defenses, motions and pleas are expressly reserved.

       WHEREFORE, Defendant Old Dominion Freight Line, Inc. gives notice that this case has

been removed from the Circuit Court of Prairie County, Arkansas, to the United States District

Court for the Eastern District of Arkansas, Western Division.
        Case 4:19-cv-00229-SWW Document 1 Filed 04/04/19 Page 3 of 10




                                      Respectfully submitted,

                                      MUNSON, ROWLETT, MOORE & BOONE, P.A.
                                      1900 Regions Center
                                      400 W. Capitol Avenue
                                      Little Rock, Arkansas 72201
                                      (501) 374-6535 PH/ (501) 374-5906 FX
                                      Kara.mikles       blaw.com


                                      BY:
                                             KA




                               CERTIFICATE OF SERVICE

       I Kara B. Mikles state that on this 4th day of April, 2019, a true and correct copy of the
foregoing pleading was mailed to the following individual(s):

       John Houseal, III
       Easley & Houseal, PLLC
       Post Office Box 1115
       Forrest City, Arkansas 72335


                                             KA
     Case 4:19-cv-00229-SWW Document 1 Filed 04/04/19
                                                  11·
                                                      Page 4 of 10


                                                                                     J..S'S-:·FILED
                                                                                                f M. O'CLOCK
                                IN THE CIRCUIT COURT                                      MARO 7 2019
                            OF PRAIRIE COUNTY ARKANSAS                                       I
                                 SOUTHERN DISTRICT                                    ·c~~~,fMl,~£~fm~K
                                    CIVIL DIVISION                                      ~~ 1upl'C"-oc

WILLIAM TUCKER                                        )
     Plaintiff,                                       )
                                                      )
V.                                                    )
                                                      )
LEONARD KIRK, Individually                            )
and OLD DOMINION FREIGHT LINE, INC.                   )
      Defendants,                                     )


                             COMPLAINT FOR DAMAGES


           COMES NOW the Plaintiff, William Tucker, and file! the Complaint against

Leonard Kirk, Individually and Old Dominion Freight Line, ~c., and foi his cause of
       .                                                                 Ii
action, states ~ follows:                                                II

                                                     ~
                        PARTIES, JURISDICTION AND VENUE

           I.    William Tucker, at the time of the events giving   t    R
                                                                         ,,

                                                                              to this Complaint, was

an adult resident of Hom Lake Mississippi.                           (

           2.    Defend~t, Leonard Kirk, at the time of the intdent giving rise. to this

Complaint, was an adult resident of Mount Carmel, Tennessee ~d can be, served at 806

Sherbrooke Ct. Mount Carmel, Tennessee 37645.                       !
           3.    Defendant Old Dominion Freight Line, Inc. is a corporatiop registered in

Virginia and doing business in the State of Arkansas. This Court has full jurisdiction of
                                                                    I!
                                                                   •
the subject matter and parties to this lawsuit under the provisio17-s
                                                                   , of ACA Section 16-13-    '




                                                                    I
201, and venue properly lies in this county under the provisions of ACA Section 16-60-

112.
                                                                                                  EXHIBIT

                                                                                         I        A
       Case 4:19-cv-00229-SWW Document 1 Filed 04/04/19 Page 5 of 10


                   ,I,'\.

                  .. _,: .
                       \




         "-•.·
        .~,,__.
..
,•:'




                             ·. '
    Case 4:19-cv-00229-SWW Document 1 Filed 04/04/19 Page 6 of 10




        4.      Old Dominion Freight Line, Inc., is a foreign 1,.I for profit corporation,

incorporated in the State of Virginia, and registered with the Ark{nsas Secretary of State.

It may be served with process by serving its registered agent C T Corporation Systems at

124 West Capitol Avenue, Suire 1900, Little Rock, Arkansas.         I
                                                                    !
        5.      This Gomplaint arises from an automobile collision that occurred on

Interstate 40 on March 13, 2016.

                                         FACTS                      II




        6.      The Plaintiff was traveling westbound on 1-40 the evening of March 13,
                                                                    II             ·      ·
2016, at approximately 7:15 p.m. He was driving a 2014 Freightliner Diesel :Truck. lt had 0




been raining and traffic on the interstate had slowed and come to   lI    stop. The Plaintiff had

slowed his vehicle consistent with the westbound traffic.           I
        7.      The Defendant, Kirk Leonard, was driving a 2p14 Freightliner Diesel

Truck, westbound and behind the vehicle driven by the Plaintiff.

        8.      Defendant Kirk failed to slow or stop his vehi6le in accordance with
                                                                                   '      '


westbound traffic. The Defendant's negligent actions resulted in his Freightliner striking



further described below.
                                                                    II•



                                   CAUSES OF ACTION                 i
                                                                    "
                                                                    I
        9.      The Defendant, Kirk Leonard, was guilty of the foflowing acts of common

        .
1aw neg11gence, each one of w hich was a d'irect and proxrmate
                                                         .         II ofth e lilJl!lnes
                                                               cause         . . ' . receive
                                                                                         . d
                                                                    II                    :
by the Plaintiff:
                                                                    ~                     :
        (a)     Driving too fast for the conditions existing on tj;ie day, at :the time and
                location of the accident;                          ·
        (b)     Failing to maintain a proper lookout;
        (c)     Failing to maintain proper control of his vehicle;



                                             2
    Case 4:19-cv-00229-SWW Document 1 Filed 04/04/19 Page 7 of 10



                                                                   .
       (d)     Failing to proceed cautiously when the risk o~ proceeding und:er the
               circumstances was known;                          ,.
       (e)     Failing to act as a reasonable and prudent p~'rson would under the
               circumstances existing; and                         j
       (f)
               of way                                             I
               Following too closely and failing to honor a forward vehicle with the right


       10.     Defendant, Leonard Kirk, is guilty of violating ther,ollowing statutes of the

state of Arkansas which were in full force and effect at the time of the accident; each one

of which was passed to protect a class of persons including the tlaintiff, said violations

constituting negligence per se:                                    ~
       (a)     Arkansas Code§ 27-51-104 Careless and prohibitla driving;,
       (b)     Arkansas Code§ 27-51-201 Limitations generallyiland
       (c)     Arkansas Code§ 27-51-305 Following too closelyl

       I 1.    Each one of the above acts of negligence was! the cause in fact and

proximate cause of the injuries and damages suffered by thl Plaintiff.: In addition,

Defendant Kirk was acting within the scope and course of his em~oyment with Defendant


                                                                  i                  .
Old Dominion Freight, Inc., therefore, his negligent actions are ilputed to Old Dominion

Freight under the doctrine of respondent superior.

                                       DAMAGES                    It:

       12.     The Defendant's negligence resulted in a collisrln with th'.e rear. of the

Plaintiffs vehicle. The Plaintiff suffered numerous injuries, incllding injury to his neck,

shoulder and back. As a direct and proximate result of each act of legligence: and violation
                                                                   I          I




of Arkansas statute described of above, Plaintiff suffered damager as set forth below:

               (a)     Physical pain and suffering, both past, prejFtand fu1'Jre;    ·
               (b)    Emotional pain and suffering, both past, p~esent and fµture;   ,
               (c)    Permanent injury;                           :                  ,
               (d)    Medical expenses, both past and future;                        :
               (e)    Lost earnings and lost earning capacity; II           ,
               (f)    Lost wages past and future and property damage to the          tractor
               belonging to the Plaintiff; and



                                             3
                                                                  I'
   Case 4:19-cv-00229-SWW Document 1 Filed 04/04/19 Page 8 of 10




               (g)     All other damages available to him undet the law caused py the
                       collision described herein.            ,                ·


                               VI. PRAYER FOR RELIEF                        11



       WHEREFORE, PREMISES CONSIDERED, PlaintiffprJys:

       1.      For process to issue, requiring these Defendant to Lswer;

       2.      For a jury to be impaneled to try the disputed issuls of fact;

       3.      For a judgment for compensatory damages to               rmpensate him for his
injuries and damages for an amount to be determined by the jury ip. excess of that required

for diversity jurisdiction in Federal Court; and

       4.      For any further and general relief to which the Plaintiff may be entitled.

PLAINTIFF DEMANDS A JURY TO TRY THE DISPUTED !,SUES OF ,FACT.
                                                                       I
                                                                       I

                                                                       I         . ,
                                                      Respectfulli: submitted,         ,

                                                      EASLEY 1HOUSEAL, PLLC

                                                                       II




                                                         ~


                                                                 II,
                                             4
     Case 4:19-cv-00229-SWW Document 1 Filed 04/04/19 Page 9 of 10

              0                 0
                                                                                                      ~:,t{)   fl',ii. O'CLOCK
                                                                                '        I
            IN THE CIRCUIT COURTOF PRAIRIE COUNTY tRJ<ANSAS
                 .          SOUTHERN DISTRICT                                   I             •         MAR251019
                              CIVIL DIVISION       I      •

                                                                                I                C~!~~t~~fffle1K
- - - - - - - - - -........
                      1
                                                                                1
                                                                                        ------..tjiv     ~hOC--
WILLIAM TUCKER                                        )
     Plaintiff,                                       )
                                                      )        No. 5i9fCV-19-4
v.                                                    )                         I:                l
                                                      )        JURY TRIAL QEMANDED
LEONARD KIRK, Individually                            )            - I:                       l
and OLD DOMINION FREIGHT LINE, INC.                   )                                 I         I




      Defendants,                                     )                         . I          .J
                               AFFIDAVIT OF SERVICE


STATE OF ARKANSAS              )
                               )
COUNTY OF CROSS                )

        On this day personally appeared before the undersiJep notary: public, duly
qualified, commissioned, and acting within and for the county ruidI '
                                                                     1state aforesaid, and by
                                                                               ,
law authorized to administer oaths, John I. Houseal, Ill, to me we~l known, and after being
duly sworn, deposes and says:                                     ! I
                                                                                I:            .
        I am the attorney for the Plaintiff in this cause of action. I 0n March 8, 2019 I did
mail to Defendant Old Dominion Freight Lines Registered Agent 1C~ Corporation Systems
at their address at 124 West Capitol Avenue Suite 1900, Little Rock, Arkansas 72201 a
copy of the Summons and Complaint at Law in this cause of actibtj. Such rilailing was by
United States certj.fied mail, return receipt requested, with postade thereon nrepaid.

       The receipt or "green card" for such mailing, showing dliivery theJeof on March
12, 2019 was returned to me, stamped by CT Corporation.                  f  I;   ·


        Such green card or receipt is attached hereto, marked               ' v,itI A" and incorporated
herein by reference.                                        .,,         ~7! i                 '
                                                                        /   I       I
                                                                  lo'               '


                                                          ORN I. H~U.SEAL, III
                                                                            1


                                                            -\ I I
       SUBSCRIBED and sworn to before me this _ _ day-tfl'March 201,9.

My commission expires:                                ____                  ,--'1----~-
      8/20/2024                                       NOTARY PiDBLIC
                                                                            I       I
                                                                            I       I

                                                                            II

                                                                            I
                                                                                    I!
                                                                            I       I
Case 4:19-cv-00229-SWW Document 1 Filed 04/04/19 Page 10 of 10                                                                      I



            0                              0                                                                                        1   0        U
                                                                                                                                    I
                                                                                                                                    I
                                                                                                                                    I


                                                                                                                            I
                                                                                                                            I
                                                                                                                            I
                                                                                                                                I




                                                                                                                                I
                                                                                                                                I

                                                                                                                            I   j




  '
      SENbER: COMPLETE THIS 'SECTION                       .       .

  . ·• Complete Items 1, 2, and 3.'
  ; • Print your name and address on the reverse                                                                                                  •   Agent
       so that we can return the card to you.                                                                                                     •   Addressee
  1 • Attach this card to the back of the mailplece,                                                                                        C.   Date of Delivery
       or on the front If space permits.                                                                                                    :I
  , 1. Article Addressed to:                                           D. Is d                  from Item'~?                                      •   Yes
                                                                          lfYES, eru,,-id@li~~ress below:,                                        •   No
  : l T toR.AJe.A-TTOfJ~&fem5                                                  .._,:....,.•
                                                                                              ...   ·"'                .


  . •Dial ;c>oiti'"''°~ fi-ei"¥. u tl~
  · 1a~ w. C?--P• 1-o I Att. 51-eJ'toti
                                                                                                                                I


                                                                           i                        ,_ . ~,R   1~ 2019
    Lr u-t-c: '2.ock., .Al2. 1J.d-O I
          II I   IIIIII IIII IIIIII IIIIIIIII II 111111111111111
             9590 9402 1760 6074 9422 91




                                                                                                                   I

                                                                                                                   I.




                                                                                                                       I
                                                               2                                                       II
                                                                                                               I



                                                                                                                       I
                                                                                                                       I
